Citation Nr: 1224646	
Decision Date: 07/17/12    Archive Date: 07/20/12

DOCKET NO.  08-38 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


REMAND

The appellant served in the Army National Guard, which included a period of active duty for training from January to May 1979.  

This matter comes to the Board of Veterans' Appeals (Board) following an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  (In April 2009, the appellant testified before a Decision Review Officer (DRO) at the Columbia VARO; a transcript of that hearing is associated with the claims file.)  

Generally, in order to qualify for VA benefits, a claimant must be a veteran.  Cropper v. Brown, 6 Vet. App. 450, 452 (1994); D'Amico v. West, 209 F.3d 1322, 1327 (Fed. Cir. 2000).  A "veteran" is a person who served in the active military, naval, or air service.  38 U.S.C.A. § 101(2) (West 2002); see also 38 C.F.R. § 3.1(d) (2011).  A veteran may obtain compensation for a disability incurred in the line of duty, or aggravated in the line of duty, in active military, naval, or air service during wartime or peacetime.  38 U.S.C. §§ 1110, 1131 (2011).  The term "active military, naval, or air service" is defined to include (1) active duty or a period of active duty for training (ACDUTRA) during which a person was disabled or died from a disease or injury; and (2) any period of inactive duty for training (INACDUTRA) during which a person was disabled or died from an injury incurred or aggravated in the line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident occurring during such training.  38 U.S.C.A. § 101(24)(A)-(C).  

The appellant alleges that on March 2, 2002, he incurred a back injury during a weekend drill (INACDUTRA) while assigned to the South Carolina Army National Guard.  During an April 2009 hearing, the appellant testified that he "wrenched" the lower portion of his back while attempting to move an "antenna masthead" from a truck.  He also testified that he subsequently received treatment that same day at Laurens County Hospital for the injury.  Based on Army pay records submitted to the RO, the appellant would appear to have been on INACDUTRA on March 2, 2002.  In addition, the appellant has submitted medical records from Laurens County Hospital in Laurens, South Carolina, dated March 2, 2002, reflecting his treatment for back pain.  Otherwise, the appellant's service records do not reflect any line of duty (LOD) determination documenting the alleged back injury on March 2, 2002.  

In its review of the Laurens County Hospital records, dated March 2, 2002, the Board finds puzzling that none of the records note the appellant's report of wrenching his lower back moving an antenna masthead.  An Emergency Physician Record (EPR) notes the appellant's chief complaint of back pain and numbness in the left lower extremity.  The pain and numbness were noted as having started in previous months after the appellant fell on the ice.  The EPR also notes a question regarding whether the appellant had suffered a "recent injury?"  A box marked "possibly" was checked.  The context of the injury was a fall, not a lifting, turning, or bending injury.  The fall had occurred at work.  The hospital records note that at that time, the appellant was working for the South Carolina Highway Department.  

In a July 2009 Supplemental Statement of the Case (SSOC), the RO found that there was no evidence to show that the appellant's claimed back injury was incurred while the appellant was participating in INACDUTRA.  However, the Board finds in this case that the appellant has not been adequately advised that he may submit "buddy statements" in an attempt to verify that he did in fact suffer a back injury while on INACDUTRA.  See 38 U.S.C. § 5103A.  In particular, at the April 2009 DRO hearing, the appellant testified that he was working with a fellow national guardsman when the injury occurred and that he then sought and was granted permission from his 1st Sergeant to go to the Laurens County Hospital emergency room for treatment.  The Board is cognizant in reading the hearing transcript that the DRO did advise the appellant that someone in the appellant's unit needed to provide information that the unit had been training on March 2, 2002.  (See transcript, page 10).  The transcript does not otherwise reflect that the DRO advised the appellant that a buddy statement concerning the alleged back injury could be submitted; nor has the appellant been advised at any other time.  

The Board notes that a VA hearing officer must, inter alia, suggest submission of evidence that a claimant may have overlooked and be of advantage to the claimant's position.  See 38 C.F.R. § 3.103(c)(2) (2011); see also Sizemore v. Principi, 18 Vet. App. 264 (2004) (at a VA hearing, with respect to a claim for posttraumatic stress disorder (PTSD), the hearing officer failed to advise the appellant that he could submit corroboration in the form of "buddy statements" as to some of the occurrences that he alleged were in-service stressors.); Dixon v. Derwinski, 3 Vet. App. 261, 263 (1992) (citing Garlejo v. Derwinski, 2 Vet. App. 619, 620-21 (1992)) (concluding that VA breached its duty to assist the appellant by neglecting to inform him that he could ask fellow soldiers to write letters in support of his claim)); see also Moran v. Principi, 17 Vet. App. 149, 159 (citing YR v. West, 11 Vet. App. 393, 397-99 (1998)) (concluding that, in a PTSD case, "credible supporting evidence" is not limited to service department records, but can be from any source and holding that Board's failure to discuss written statement of appellant's sister was prejudicial error.).  

Therefore, on remand, the appellant should be sent a notice letter informing him that he may submit "buddy statements" from those national guardsmen who were present at the time of the alleged back injury to help corroborate his allegation that he did suffer a back injury on March 2, 2002, while on INACDUTRA.  Additionally, the letter should inform the appellant of what is required to establish "veteran" status with respect to his having been a member of a reserve component, like the National Guard.  

Accordingly, the case is REMANDED for the following action:

1.  Notify the appellant that he may submit "buddy statements" from those guardsmen who were present at the time of the alleged back injury to help corroborate his allegation that he did suffer a back injury on March 2, 2002, while on INACDUTRA.  Also, instruct the appellant as to what is required to establish "veteran" status for a member of a National Guard unit.

2.  Following any additional development deemed warranted, the appellant's claim should then be readjudicated in light of all additional evidence.  If the claim continues to be denied, send the appellant and his representative an SSOC and give them time to respond before returning the file to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

